Marshall, J.,
in a dissenting opinion, called attention to the lack of harmony in the decisions on the subject, and collated the eases on both sides of the question, and after speaking of the fact that an ex*504pressly created life estate with power of disposal did not amount to a fee, said: “If this is permissible because it effectuates the intention of the grantor, what logic is. there in requiring the grantor to express his intention in set or stereotyped language, and in refusing to observe that intention when clearly expressed in equivalent terms?”
The next case, Walton v. Drumtra, 152 Mo. 489, decided February 7, 1899, in Banc, all concurring, held that the remainder was valid. Pour members of the court held that Cornwell v. Wulff, supra, should be overruled, while three of them distinguished that case from the one then being considered, and were unwilling to overrule Cornwell v. Wulff.
In Cross v. Hoch, 149 Mo. l. c. 343, it was unanimously held by Division One that the remainder was valid. Attention was called to what is now section 2870, Revised Statutes 1909, providing that “every conveyance of real estate shall pass all the estate of the grantor therein, unless the intent to pass a less estate shall expressly appear or be necessarily implied in the terms of the grant,” and the court then said; “Thus the statute recognizes that an absolute estate may be limited in express terms to a life estate, and that it may also be limited to a life estate by the necessary implication of the terms of the grant. This is not only the statute law of the State, but the same rule has become thoroughly imbedded in the jurisprudence of the State by judicial interpretation.”
The case of Yocum v. Siler, 160 Mo. 281, is often-cited in this connection, and we refer to it for that reason, but an examination of that case will show that it did not belong to the class of cases under consideration.
Roth v. Rauschenbusch, 173 Mo. 582, decided by this Division, held the limitation over void. In that ease it was said, “After all the discussion in Cornwell v. Wulff and Walton v. Drumtra, 152 Mo. 489, in *505which, the construction placed by this court upon the deed in Cornwell v. Wulff was discredited.,.the law remained just as it had been announced by this court in that case and the courts generally throughout the land.” The case was not sent to the court in Banc, and .this Division assumed the responsibility of overruling, in effect, the decision of the full court in Walton v. Drumtra.
Then followed the cases of Gannon v. Albright, 183 Mo. 238, and Gannon v. Pauk, 183 Mo. 265, the latter, case being reported on second appeal. in 200 Mo. 75. We will not try to state the scope of those cases, but refer to them in order to call 'attention to the fact that it was finally held that the property had been disposed of under the power of disposal, so that the question of the validity of the limitation over was not at the last involved in the case.
In Papin v. Piednoir, 205 Mo. 521, and in Jackson v. Littell, 213 Mo. 589, both decided by this Division, the limitation over was held void. In both cases there was an express power of disposal, "and both those cases are opposed to the opinion of the court in Banc in Walton v. Drumtra.
The opinion of Fox, J., in Armor v. Frey, 226 Mo. 646, and of Perriss, J., in Threlkeld v. Threlkeld, 238 Mo. 459, would make it unnecessary to go at length into this question, were it not for the fact that the wills in those cases had no express power of disposal, while in the ease under consideration the issue is presented in substantially the same condition as in Papin v. Piednoir and Jackson v. Littell, supra.
We have reached a different conclusion from that of this Division in those cases, and we think the opinion of the court in Banc in Walton v. Drumtra, supra, is and should be the rule in this .State. We have not overlooked the fact that in the opinion of four members of the court in Banc in Gannon v. Albright, 183 Mo. 238, it was said that the remainder was void, yet *506in that same opinion, in summing up, it was said, l. c. 264: “Finally, that by the said fourth clause of the will the said two sons took a fee simple subject to be defeated upon their dying’ without issue living at their death, and as both died leaving children, the plaintiffs herein, the contingency upon which their fee simple was to be defeated never happened and never can happen, and their estate in fee became absolute, and their warranty deeds conveyed to defendants’ grantors the fee simple title.” Thus it is seen that the validity of the remainder over was not involved in that case, and it does not impair the authority of Walton v. Drumtra, which is followed in Threlkeld v. Threlkeld, and Armor v. Frey, supra; and we likewise follow it.
In what we have above expressed we do not wish to be understood as holding that what would otherwise be a fee in the first taker can be cut down to a less estate by ambiguous words, or words not as clear and strong as those in the devise to the first taker.
■Coming now to the consideration of the Gibson will, we find that it directs the widow to divide the estate by will as therein prescribed in case she does not so divide it in her lifetime. The language is more than precatory. It is absolute. It leaves no discretion in the matter to her. If it were merely a case of precatory trust, the trust would be enforced in-favor of the children and grandchild. [Noe v. Kern, 93 Mo. 367.] But we think the language of the will is such as to create a trust for the remaindermen which the statute executes in them, and of which they are now seized to take effect-in possession on the death of the mother. That remainder is one in “said property devised and bequeathed to her and the increase or proceeds of the same ’ ’ in the amounts and proportions set out in the will. In the creation of that remainder, he identifies the objects of his affection and bounty as clearly as in the devise to the wife, and *507states clearly what property he gives them and how it shall be apportioned, and the language used is without ambiguity.
We reach the conclusion that the widow took under the will a life estate by clear implication, with full power of disposal for value. She has no power to give away the property or any part of it, not even to the children, except that she may during her life, if she so chooses, divide the whole of the property among the children and grandchild as provided in the will. None of the legacies or bequests given to the children or grandchild are payable until after the widow’s death, unless she chooses to divide the whole estate before her death. She has the right to consume such parts of the principal as may be reasonably necessary for her support in accordance with her station in life.
The decree, which is not in all respects in harmony herewith, is reversed and the cause remanded with directions to enter a decree in accordance with the opinion.
Blair, C., concurs.
PER CURIAM.
— The foregoing opinion of Roy, C., is adopted as the opinion of the court.
All concur.